Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US. Pub. No. 2018/0026667 A1; hereinafter “Greene”) in view of Yao et al. (US. Pub. NO. 2013/0322260 A1; hereinafter “Yao”)

Regarding claim 1, Greene teaches an apparatus (see Greene, fig. 37) comprising: 
a processor (see Greene, fig. 37, 3902) configured to cause a device to: 
conduct wireless communications using one or more antennas according to a plurality of radio access technologies (RATs) associated with corresponding operating frequency bands (see Greene, fig. 11, 1100, para. [0072], [0035-36]);
identify: 
one or more applications running on the wireless communication device (see Greene, fig. 34, 3604, para. [0135]); 
for each application, which respective one or more operating frequency bands of the corresponding operating frequency bands are used by the application (see Greene, fig. 7, para. [0067], Band 1-N); and 
tune the one or more antennas based on one or more of: 
a respective type of each application; 
the respective one or more operating frequency bands used by each application; or 
respective signal conditions associated with the one or more frequency bands used by each application (see Greene, fig. 34, 3610, para. [0135,7], RSSI, received signal metrics, link margin).
Greene is silent to teaching that wherein, for each application of the one or more applications, which of the plurality of RATs supports the application. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Greene with the teaching of Yao in order to improve communication quality and reduce interference (see Yao, para. [0006]).

Regarding claim 2, the combination of Greene and Yao teaches the apparatus of claim 1, wherein the processor configured to further cause the device to conduct the wireless communications using carrier aggregation; wherein the corresponding operating frequency bands include primary component carriers and secondary component carriers in the carrier aggregation (see Greene, fig. 16-17, para. [0089-91]).

Regarding claim 3, the combination of Greene and Yao teaches the apparatus of claim 2, wherein the processor is configured to further cause the device to: determine, for each application, whether the respective one or more operating frequency bands used by the application include primary component carriers; and tune the one or more antennas further based on whether the respective one or more operating frequency bands used by the application include primary component carriers (see Greene, para. [0089]).

Regarding claim 4, the combination of Greene and Yao teaches the apparatus of claim 3, wherein the processor is configured to further cause the device to: 
tune the one or more antennas according to first tuner-settings in the event of one or more of the following:

tune the one or more antennas according to second tuner-settings in the event of: 
the frequency band of the primary component carrier is within the specified frequency range; the primary component carrier is used by an application of the specific type; and the receive signal strength indicator at the wireless communication device is below the specified threshold (see Greene, para. [0084]).

Regarding claim 5, the combination of Greene and Yao teaches the apparatus of claim 4, wherein the application of the specific type is a voice-over-cellular-data application (see Greene, para. [0073], voice over LTE).

Regarding claim 8, the combination of Greene and Yao teaches the apparatus of claim 1, wherein the respective type of the application corresponds to: a real-time voice call; a real-time video call; a real-time data transfer; or a non-real-time data (see Greene, para. [0073], voice, para. [0135], large file).

	Regarding claim 9, Greene teaches a device including: 
radio circuitry communicatively coupled to one or more antennas, configured to facilitate wireless communications of the device according to a plurality of radio access technologies (RATs) associated with corresponding operating frequency bands (see Greene, fig. 1, 122, fig. 11, 1100); and 

identify: 
one or more applications running on the wireless communication device (see Greene, fig. 34, 3604, para. [0135]); 
for each application, which respective one or more operating frequency bands of the corresponding operating frequency bands are used by the application (see Greene, fig. 7, para. [0067]); and 
tune the one or more antennas based on one or more of: 
a respective type of each application; 
the respective one or more operating frequency bands used by each application; or 
respective signal conditions associated with the one or more frequency bands used by each application (see Greene, fig. 34, 3610, para. [0137]).
Greene is silent to teaching that wherein, for each application of the one or more applications, which of the plurality of RATs supports the application. 
In the same field of endeavor, Yao teaches an apparatus configured to identify, for each application of the one or more applications, which of the plurality of RATs supports the application (see Yao, table 6, para. [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Greene with the teaching of Yao in order to improve communication quality and reduce interference (see Yao, para. [0006]).

Regarding claims 10-12, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-4, respectively. 

Regarding claim 15, Greene teaches a non-transitory memory element storing instructions executable by a processor (see Greene, fig. 37, 3902) to cause a device to: 
conduct wireless communications using one or more antennas according to a plurality of radio access technologies (RATs) associated with corresponding operating frequency bands (see Greene, fig. 1, 122, fig. 11, 1100);
identify: 
one or more applications running on the wireless communication device (see Greene, fig. 34, 3604, para. [0135]); 
for each application, which respective one or more operating frequency bands of the corresponding operating frequency bands are used by the application (see Greene, fig. 7, para. [0067]); and 
tune the one or more antennas based on one or more of: 
a respective type of each application; 
the respective one or more operating frequency bands used by each application; or 
respective signal conditions associated with the one or more frequency bands used by each application (see Greene, fig. 34, 3610, para. [0137]).
Greene is silent to teaching that wherein, for each application of the one or more applications, which of the plurality of RATs supports the application. 
In the same field of endeavor, Yao teaches an apparatus configured to identify, for each application of the one or more applications, which of the plurality of RATs supports the application (see Yao, table 6, para. [0078]). 


Regarding claims 16-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-4, respectively. 

Claims 6, 7, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Yao as applied to claims 1, 9 and 15 above, and further in view of Black et al. (US. Pub. No. 2010/0062728 A1; hereinafter “Black”).

Regarding claim 6, the combination of Greene and Yao teaches the apparatus of claim 1. 
The combination of Greene and Yao is silent to teaching that wherein the processor is configured to further cause the device to periodically perform the identifying to determine if a present tuning of the one or more antennas needs to be adjusted.
In the same field of endeavor, Black teaches an apparatus wherein the processor is configured to further cause the device to periodically perform the identifying to determine if a present tuning of the one or more antennas needs to be adjusted (see Black, fig. 4, 460,470, para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Greene and Yao with the teaching of Black in order to improve antenna performance for various frequencies (see Black, para. [0004-5]). 

	Regarding claim 7, the combination of Greene, Yao and Black teaches the apparatus of claim 6, wherein the processor is configured to further cause the device to periodically perform the identifying 

Regarding claims 13, 14, 19 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 6 and 7, respectively. 

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
The applicant argues that Greene is silent to teaching for each application, which respective one or more operating frequency bands of the corresponding operating frequency bands are used by the application. The examiner submits Fig. 7 of the lookup table of Greene shows the frequency Band 1 to Band N for each use case (application) 1-N. 
The applicant also argues that Greene is silent to teaching “respective signal conditions associated with the one or more frequency bands used by each application”. The examiner submits that Greene teaches one or more applications running on the wireless communication device (see Greene, fig. 34, 3604, para. [0135]); respective signal conditions associated with the one or more frequency bands used by each application (see Greene, fig. 34, 3610, para. [0137]). Specifically, the examiner submits that the RSSI disclosed by Greene, in para. [0135], reads on the claimed signal conditions which are associated with the frequency bands disclosed in the lookup table of Fig. 7. 
The applicant argues that Yao is silent to teaching identifying, for each application of the one or more applications, which of the plurality of RATs supports the application. The examiner submits that Yao teaches that, for an application (streaming media or file downloading), which of the BT or WLAN supports the application. See table 6. The applicant also argues that Yao is silent to identifying an (one or more) applicant running the device. Please see Greene above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/WEN W HUANG/               Primary Examiner, Art Unit 2648